Citation Nr: 0927425	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  02-05 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1966 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of his 
active service.  Specifically, the Veteran asserted that he 
while he was on a temporary duty assignment (TDY), on a K-
C135 aircraft; there was a fire on the plane caused by an 
electrical storm at take off.  The fuel vents caught fire, 
causing heavy smoke, and melting electrical wires.  After an 
emergency landing, the Veteran observed that the outside of 
the plane was burnt down the side.  The Veteran consistently 
stated that this incident occurred on or around November 30, 
1967.

It is noted that the Veteran has also reported that he sought 
VA treatment in 1970, shortly after separation from service.  
He has not specified to location of the VA facility and it 
does not appear that any attempt to obtain records has been 
undertaken.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

Denying service connection for PTSD solely because of an 
unconfirmed stressor is improper unless the appropriate 
records custodian, such as the U.S. Army and Joint Services 
Records Research Center (JSRRC), has confirmed that the 
claimed stressor cannot be corroborated or the Veteran has 
failed to provide the basic information required to conduct 
research, and the JSRRC coordinator has taken the appropriate 
actions.  M21-1MR, Part IV, Subpart ii.1.D.15.l.  In this 
respect, personnel records show that the Veteran was on TDY 
for 60 days beginning in November 1967.  While an April 2009 
memorandum from the JSRRC coordinator reflected a formal 
finding of lack of information required to corroborate the 
stressor associated with the Veteran's claim, the JSRRC 
appears to have only searched for the alleged incident in 
records dated November 1968, one full year after the claimed 
date of the alleged stressor.  Appellant's representative has 
requested additional development using the November 1967 
date.

On remand, the RO should attempt to verify whether the 
Veteran was involved in an incident involving an emergency 
landing during his TDY duty from November 1967 to January 
1968.  The RO for these purposes should contact the JSRRC.  
Further in view of recent judicial guidance, it should be 
determined whether there is any other acquired psychiatric 
disorder present, and if so, whether it might be related to 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the event the Veteran's stressor is verified, the Veteran 
should be provided with a VA PTSD evaluation to determine if 
the Veteran has PTSD related to a verified stressor.  See 
38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he provide the location 
of the reported VA treatment from 1970.  
Thereafter, an attempt to obtain records 
from that facility should be undertaken.  
If records are not obtained, the claims 
file should contain documentation of the 
attempts made to obtain records.

2.  The AMC/RO must provide all relevant 
and necessary information to the JSRRC, 
including the Veteran's service records, 
the dates which he contends his stressors 
occurred (specifically November 1967 to 
January 1968), and information regarding 
his unit.  The JSRRC should then attempt 
to confirm the occurrence of the above 
mentioned stressful event by considering 
all relevant evidence, including the 
Veteran's service records.  

3.  Whether or not the stressor is 
verified, the Veteran should be scheduled 
for an acquired psychiatric examination to 
ascertain whether there is acquired 
psychiatric pathology and if so, whether 
it could be related to service.  The 
claims file should be provided to the 
examiner prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiners should be accomplished and any 
such results must be included in the 
examination report.  A complete rationale 
for all opinions expressed must be 
provided. 

    The examiner should address the 
following:
    
a. Whether a diagnosis of PTSD or other 
acquired psychiatric disorder is deemed 
appropriate.  In this regard, the 
examiner should state whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
with respect to the fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  

b. Whether there is a link between the 
current symptomatology, the diagnosis 
of PTSD and the Veteran's stressor 
(being aboard an airplane that caught 
on fire and had to make an emergency 
landing after being caught in an 
electrical storm).  As to any other 
pathology, it should be indicated 
whether it is related to service or had 
its onset unrelated to service.

4.  After the foregoing, the RO should 
review the Veteran's claim.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


